Case 19-53115-jwc   Doc 2   Filed 02/27/19 Entered 02/27/19 12:22:55   Desc Main
                             Document     Page 1 of 7
Case 19-53115-jwc   Doc 2   Filed 02/27/19 Entered 02/27/19 12:22:55   Desc Main
                             Document     Page 2 of 7
Case 19-53115-jwc   Doc 2   Filed 02/27/19 Entered 02/27/19 12:22:55   Desc Main
                             Document     Page 3 of 7
Case 19-53115-jwc   Doc 2   Filed 02/27/19 Entered 02/27/19 12:22:55   Desc Main
                             Document     Page 4 of 7
Case 19-53115-jwc   Doc 2   Filed 02/27/19 Entered 02/27/19 12:22:55   Desc Main
                             Document     Page 5 of 7
Case 19-53115-jwc   Doc 2   Filed 02/27/19 Entered 02/27/19 12:22:55   Desc Main
                             Document     Page 6 of 7
Case 19-53115-jwc   Doc 2   Filed 02/27/19 Entered 02/27/19 12:22:55   Desc Main
                             Document     Page 7 of 7
